Name: 2010/276/: Commission Decision of 10 May 2010 amending Annexes I and II to Decision 2009/861/EC on transitional measures under Regulation (EC) No 853/2004 of the European Parliament and of the Council as regards the processing of non-compliant raw milk in certain milk processing establishments in Bulgaria (notified under document C(2010) 2953) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  health;  European construction;  technology and technical regulations; NA;  agri-foodstuffs;  Europe;  marketing
 Date Published: 2010-05-18

 18.5.2010 EN Official Journal of the European Union L 121/10 COMMISSION DECISION of 10 May 2010 amending Annexes I and II to Decision 2009/861/EC on transitional measures under Regulation (EC) No 853/2004 of the European Parliament and of the Council as regards the processing of non-compliant raw milk in certain milk processing establishments in Bulgaria (notified under document C(2010) 2953) (Text with EEA relevance) (2010/276/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular the first paragraph of Article 9 thereof, Whereas: (1) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators. Those rules include hygiene requirements for raw milk and dairy products. (2) Commission Decision 2009/861/EC (2) provides for certain derogations from the requirements set out in Subchapters II and III of Chapter I of Section IX of Annex III to Regulation (EC) No 853/2004 for the milk processing establishments in Bulgaria listed in that Decision. That Decision is to apply from 1 January 2010 to 31 December 2011. (3) Accordingly, certain milk processing establishments listed in Annex I to Decision 2009/861/EC may, by way of derogation from the relevant provisions of Regulation (EC) No 853/2004, process compliant and non-compliant milk provided that the processing of compliant and non-compliant milk is carried out on separate production lines. In addition, certain milk processing establishments listed in Annex II to that Decision may process non-compliant milk without separate production lines. (4) Bulgaria sent the Commission a revised and updated list of those milk processing establishments on 20 November 2009. Therefore, it is necessary to amend the lists of establishments in the Annexes to Decision 2009/861/EC. (5) As Decision 2009/861/EC is to apply from 1 January 2010, this Decision should also apply from that date. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/861/EC are replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 1 January 2010. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 May 2010. For the Commission John DALLI Member of the Commission (1) OJ L 139, 30.4.2004, p. 55. (2) OJ L 314, 1.12.2009, p. 83. ANNEX Annexes I and II to Decision 2009/861/EC are replaced by the following: ANNEX I List of milk establishments permitted to process compliant and non-compliant milk as referred to in Article 2 No Veterinary No Name of establishment Town/Street or Village/Region 1 BG 0412010 Bi Si Si Handel  OOD gr. Elena ul. Treti mart  19 2 BG 0512025 El Bi Bulgarikum  EAD gr. Vidin YUPZ 3 BG 0612027 Mlechen ray  2  EOOD gr. Vratsa kv. Bistrets  4 BG 0612043 ET Zorov- 91 -Dimitar Zorov  gr. Vratsa Mestnost Parshevitsa  5 BG 2012020 Yotovi  OOD gr. Sliven kv. Rechitsa  6 BG 2512020 Mizia-Milk  OOD gr. Targovishte Industrialna zona 7 BG 0812009 Serdika  90  AD gr. Dobrich ul. 25 septemvri  100 8 BG 2112001 Rodopeya  Belev  EOOD gr. Smolyan, ul. Trakya  20 9 BG 1212001 S i S  7  EOOD gr. Montana Vrachansko shose  1 10 BG 2812003 Balgarski yogurt  OOD s. Veselinovo, obl. Yambolska ANNEX II List of milk processing establishments permitted to process non-compliant milk as referred to in Article 3 No Veterinary No Name establishment Town/Street or Village/Region 1 BG 2412037 Stelimeks  EOOD s. Asen 2 0912015 Anmar  OOD s. Padina obsht. Ardino 3 0912016 OOD Persenski  s. Zhaltusha obsht. Ardino 4 1012014 ET Georgi Gushterov DR  s. Yahinovo 5 1012018 Evro miyt end milk  EOOD gr. Kocherinovo obsht. Kocherinovo 6 1112004 Matev-Mlekoprodukt  OOD s. Goran 7 1112017 ET Rima-Rumen Borisov  s. Vrabevo 8 1312023 Inter-D  OOD s. Kozarsko 9 1612049 Alpina -Milk  EOOD s. Zhelyazno 10 1612064 OOD Ikay  s. Zhitnitsa obsht. Kaloyanovo 11 2112008 MK Rodopa milk  s. Smilyan obsht. Smolyan 12 2412039 Penchev  EOOD gr. Chirpan ul. Septemvriytsi  58 13 2512021 Keya-Komers-03  EOOD s. Svetlen 14 1312002 Milk Grup  EOOD s. Yunacite 15 0112014 ET Veles-Kostadin Velev  gr. Razlog ul. Golak  14 16 2312041 Danim-D.Stoyanov  EOOD gr. Elin Pelin m-st Mansarovo 17 2712010 Kamadzhiev-milk  EOOD s. Kriva reka obsht. N.Kozlevo 18 BG 1212029 SD Voynov i sie  gr. Montana ul. N. Yo. Vaptsarov  8 19 0712001 Ben Invest  OOD s. Kostenkovtsi obsht. Gabrovo 20 1512012 ET Ahmed Tatarla  s. Dragash voyvoda, obsht. Nikopol 21 2212027 Ekobalkan  OOD gr. Sofia bul Evropa  138 22 2312030 ET Favorit- D.Grigorov  s. Aldomirovtsi 23 2312031 ET Belite kamani  s. Dragotintsi 24 BG 1512033 ET Voynov-Ventsislav Hristakiev  s. Milkovitsa obsht. Gulyantsi 25 BG 1612020 ET Bor -Chvor  s. Dalbok izvor obsht. Parvomay 26 BG 1512029 Lavena  OOD s. Dolni DÃbnik obl. Pleven 27 BG 1612028 ET Slavka Todorova  s. Trud obsht. Maritsa 28 BG 1612051 ET Radev-Radko Radev  s. Kurtovo Konare obl. Plovdiv 29 BG 1612066 Lakti ko  OOD s. Bogdanitza 30 BG 2112029 ET Karamfil Kasakliev  gr. Dospat 31 BG 0912004 Rodopchanka  OOD s. Byal izvor obsht. Ardino 32 0112003 ET Vekir  s. Godlevo 33 0112013 ET Ivan Kondev  gr. Razlog Stopanski dvor 34 0212037 Megakomers  OOD s. Lyulyakovo obsht. Ruen 35 0512003 SD LAF-Velizarov i sie  s. Dabravka obsht. Belogradchik 36 0612035 OOD Nivego  s. Chiren 37 0612041 ET Ekoprodukt-Megiya- Bogorodka Dobrilova  gr. Vratsa ul. Ilinden  3 38 0612042 ET Mlechen puls  95  Tsvetelina Tomova  gr. Krivodol ul. Vasil Levski  39 1012008 Kentavar  OOD s. Konyavo obsht. Kyustendil 40 1212022 Milkkomm  EOOD gr. Lom ul. Al. Stamboliyski  149 41 1212031 ADL  OOD s. Vladimirovo obsht. Boychinovtsi 42 1512006 Mandra  OOD s. Obnova obsht. Levski 43 1512008 ET Petar Tonovski-Viola  gr. Koynare ul. Hr. Botev  14 44 1512010 ET Militsa Lazarova-90  gr. Slavyanovo, ul. Asen Zlatarev  2 45 1612024 SD Kostovi  EMK  gr. Saedinenie ul. L. Karavelov  5 46 1612043 ET Dimitar Bikov  s. Karnare obsht. Sopot  47 1712046 ET Stem-Tezdzhan Ali  gr. Razgrad ul. Knyaz Boris 23 48 2012012 ET Olimp-P. Gurtsov  gr. Sliven m-t Matsulka  49 2112003 Milk- inzhenering  OOD gr. Smolyan ul. Chervena skala  21 50 2112027 Keri  OOD s. Borino, obsht. Borino 51 2312023 Mogila  OOD gr. Godech, ul. Ruse  4 52 2512018 Biomak  EOOD gr. Omurtag ul. Rodopi  2 53 2712013 Ekselans  OOD s. Osmar, obsht. V. Preslav 54 2812018 ET Bulmilk-Nikolay Nikolov  s. General Inzovo, obl. Yambolska 55 2812010 ET Mladost-2-Yanko Yanev  gr. Yambol, ul. Yambolen  13 56 BG 1012020 ET Petar Mitov-Universal  s. Gorna Grashtitsa obsht. Kyustendil 57 BG 1112016 Mandra IPZHZ  gr. Troyan ul. V. Levski  281 58 BG 1712042 ET Madar  s. Terter 59 BG 2612042 Bulmilk  OOD s. Konush obl. Haskovska 60 BG 0912011 ET Alada-Mohamed Banashak  s. Byal izvor obsht. Ardino 61 1112026 Ablamilk  EOOD gr. Lukovit, ul. Yordan Yovkov  13 62 1312005 Ravnogor  OOD s. Ravnogor 63 1712010 Bulagrotreyd-chastna kompaniya  EOOD s. Yuper Industrialen kvartal 64 1712013 ET Deniz  s. Ezerche 65 2012011 ET Ivan Gardev 52  gr. Kermen ul. Hadzhi Dimitar  2 66 2012024 ET Denyo Kalchev 53  gr. Sliven ul. Samuilovsko shose  17 67 2112015 OOD Rozhen Milk  s. Davidkovo, obsht. Banite 68 2112026 ET Vladimir Karamitev  s. Varbina obsht. Madan 69 2312007 ET Agropromilk  gr. Ihtiman, ul. P. Slaveikov  19 70 2412041 Mlechen svyat 2003  OOD s. Bratya Daskalovi obsht. Bratya Daskalovi 71 2612038 Bul Milk  EOOD gr. Haskovo Sev. industr. zona 72 2612049 ET Todorovi-53  gr. Topolovgrad ul. Bulgaria  65 73 BG 1812008 Vesi  OOD s. Novo selo 74 BG 2512003 Si Vi Es  OOD gr. Omurtag Promishlena zona 75 BG 2612034 ET Eliksir-Petko Petev  s. Gorski izvor 76 BG 1812003 Sirma Prista  AD gr. Ruse bul. 3-ti mart  51 77 BG 2512001 Mladost -2002  OOD gr. Targovishte bul. 29-ti yanuari  7 78 0312002 ET Mario  gr. Suvorovo 79 0712015 Rosta  EOOD s. M. Varshets 80 0812030 FAMA  AD gr. Dobrich bul. Dobrudzha  2 81 0912003 Koveg-mlechni produkti  OOD gr. Kardzhali Promishlena zona 82 1412015 ET Boycho Videnov  Elbokada 2000  s. Stefanovo obsht. Radomir 83 1712017 Diva 02  OOD gr. Isperih ul. An.Kanchev  84 1712019 ET Ivaylo-Milena Stancheva  gr. Isperih Parvi stopanski dvor 85 1712037 ET Ali Isliamov  s. Yasenovets 86 1712043 Maxima milk  ODD s. Samuil 87 1812005 DAV  Viktor Simonov  EOOD gr. Vetovo ul. Han Kubrat  52 88 2012010 Saray  OOD s. Mokren 89 2012032 Kiveks  OOD s. Kovachite 90 2012036 Minchevi  OOD s. Korten 91 2212009 Serdika -94  OOD gr. Sofia kv. Zheleznitza 92 2212023 EL BI Bulgarikum  EAD gr. Sofia ul. Malashevska  12 A 93 2312028 ET Sisi Lyubomir Semkov  s. Anton 94 2312033 Balkan spetsial  OOD s. Gorna Malina 95 2312039 EOOD Laktoni  s. Ravno pole, obl. Sofiyska 96 2412040 Inikom  OOD gr. Galabovo ul. G.S.Rakovski  11 97 2512011 ET Sevi 2000- Sevie Ibryamova  s. Krepcha obsht. Opaka 98 2612015 ET Detelina 39  s. Brod 99 2812002 Arachievi  OOD s. Kirilovo, obl. Yambolska